                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


MIKEQUALE MILLER, et al.,

                      Plaintiffs,

vs.                                                         Case No.: 2:19-cv-2083
                                                            JUDGE GEORGE C. SMITH
                                                            Magistrate Judge Vascura

PEP BOYS – MANNY, MOE & JACK, et al.,

                      Defendants.


                                            ORDER

       On May 23, 2019, the United States Magistrate Judge issued an Order and Report and

Recommendation recommending that Plaintiff Mikequalue Miller’s Motion for Leave to Proceed

In Forma Pauperis be granted and that Plaintiffs’ Complaint be dismissed for failure to state a

claim upon which relief can be granted pursuant to 28 U.S.C. §1915(e)(2)(B)(ii). (See Order

and Report and Recommendation, Doc. 3). The parties were advised of their right to object to

the Order and Report and Recommendation. Plaintiffs filed Objections (Doc. 4), however those

were stricken for failure to comply with Federal Rule of Civil Procedure 11. (Doc. 5). This

matter is now before the Court on Plaintiff Mikequale Miller’s newly filed Objections to the

Order and Report and Recommendation. (Doc. 6). The Court will consider the matter de novo.

See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff, Mikequalue Miller, and eleven other family members initiated this lawsuit. In

this Court’s June 5, 2019 Order, Plaintiffs were instructed that they must plead and conduct their

own case personally or through counsel. In the new objection, only Plaintiff Mikequale Miller
has signed the pleading. Therefore, with no objections being filed on behalf of all the other

family members, the Court adopts the Order and Report and Recommendation as to them. All of

the other family members’ claims, with the exception of Plaintiff Mikequalue Miller, are hereby

dismissed because they are barred by the applicable statute of limitations.

       Turning to the claims of Plaintiff Mikequalue Miller, the Court agrees with Plaintiff’s

arguments that since Plaintiff was a minor when the incident occurred in 2007, the statute of

limitations does not bar his claims. Pursuant to Ohio Revised Code § 2305.16, the statute of

limitations was tolled until Plaintiff turned 18. Therefore, Plaintiff Mikequalue Miller may

proceed with his claims.

       In conclusion, Plaintiff Mikequalue Miller’s objection to the Order and Report and

Recommendation is hereby SUSTAINED. However, to the extent the objections are construed

against any of the other named Plaintiffs, those objections are without merit and hereby

OVERRULED. Therefore, the Order and Report and Recommendation, Document 8, is hereby

ADOPTED and AFFIRMED in part as to all Plaintiffs but Mikequalue Miller, but

REVERSED as to Mikequalue Miller’s claims.

       The Clerk shall remove Documents 3 and 6 from the Court’s pending motions list.

               IT IS SO ORDERED.

                                                     /s/ George C. Smith__________________
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                 2
